DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 4, & 16. More specifically, the prior art of record does not specifically suggest receiving, from a user of the interactive query service, input via an interface of the interactive query service, the input defining: first configuration data for a first data source, the first configuration data indicating a first type of the first data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least first access configuration for accessing the first data source, and second configuration data for a second data source, the second configuration data indicating a second type of the second data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least one second access configuration for accessing the second data source, wherein the first data source stores data using a first type of data storage that is different from a second type of data storage used by the second data source; receiving a query that references first data stored at the first data source and second data stored at the second data source; translating at least a first portion of the query into first operations used to access the first data source and at least a second portion of the query into second operations used to access the second data source: and executing the query by accessing the first data stored at the first data source using the first configuration data and the first operations and accessing the second data stored at the second data source using the second configuration data and the second operations.
Dependent claims 2-3, 5-15, & 17-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        April 11, 2022